Title: To James Madison from James Monroe, 17 August 1813
From: Monroe, James
To: Madison, James


Dear Sir
Washington Augt. 17. 1813
I have yours of the 15th. and write merely to inform you that nothing new has occurrd, since yesterday.
I am glad on the whole that my family did not come over to Loudoun, as they would have been uncomfortable there in the state in which things are, at this time.
The Detac’hment from the navy dept. to Annapolis, has as I am informd, by Colonel Duval & Mr Stephen, produc’d a very good effect on public opinion there. It has also added much to the security of the place.
The only circumstance which seems to require attention is, the vast bodies of militia which seem to be in motion, from ohio, Kentuckey, Tenissee & Georgia, and even N York. Harrisons force, with little augmentation, must be so much superior to that of the enemy, as to leave no doubt of his success, especially after the command of the lake is securd. That augmentation might be gaind probably from Ohio alone, and in a defind number; tho if extended to Kentuckey, it should be, to lessen the pressure on Ohio, & under precise limitation. If such vast bodies of militia are thrown into service, & quarterd on the provisions, collected at the Rapids, or elsewhere for an adequate force only, they will consume those provisions, & retard the operations, if not prevent them. They will also increase to an overwhelming degree, the expences of the war. The same remark is applicable, to the calls in Tenissee, Georgia & New York. I merely mention those things for your consideration.
When Bloomfield arrives I will communicate with him freely, on all the subjects lying within his authority, and shall be happy in any aid which I may render him to promote your views, as regards the public interest, & to give you the full benefit of your retirment for the recovery of your health. Very respectfully & sincerely yours
Jas Monroe
